EXHIBIT 10.4

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

1.          Agreement. Delta Air Lines, Inc. (“Delta”), and James Whitehurst,
(“I”, or “me”) the undersigned and individual named on the signature page
hereto, wish to enter into this Separation Agreement and General Release
(“Agreement”) in order to resolve all outstanding issues and matters of every
type between them. I wish to accept the benefits and bear the obligations
provided pursuant to this Agreement which partially consist of the benefits that
would be provided to me and the obligations that would be born by me as if my
separation was a termination by Delta without cause under the Delta Air Lines,
Inc. 2007 Officer and Director Severance Plan, (the "Plan"). I acknowledge I
have carefully reviewed the provisions of the Plan, as well as the provisions of
this Agreement. I believe both the Agreement and the provisions of the Plan are
in my best interest and I acknowledge entering into this Agreement voluntarily
and without coercion. I further acknowledge and agree that my employment
termination date with Delta shall be August 31, 2007, and I shall provide any
transition services requested by Delta until such date. I shall also resign from
all other positions with Delta subsidiaries and affiliates as of such date.

 

2.          Severance Benefits. In exchange for voluntarily executing and
returning this Agreement to Delta, and satisfying all obligations set forth
herein and in the Plan, Delta will provide me with the level of benefits
provided in the Plan as if my separation was a termination by Delta other than
for Cause (as defined in the Plan), (a) subject to the required withholding and
payment of all applicable federal, state and local taxes and (b) except as
specifically provided in Section 4, with no tax reimbursement by Delta related
to any travel privileges or any other benefits provided under the Plan. In
addition, Delta will provide me with a payment equal to Five Hundred Ten
Thousand Twenty Five Dollars ($510,025) which represents a pro rata share of my
MIP award for 2007. In exchange for such benefits, I agree to be bound by the
terms and obligations of the Plan as if my separation was a termination by Delta
other than for Cause. I acknowledge and agree that Delta will have no obligation
to provide me with any benefits in connection with my employment relationship
with Delta, or the termination of that relationship, except as described in the
Plan or described in this Agreement (other than retirement and equity-based
benefits in accordance with the respective terms of any retirement and
equity-based plan in which I participated during my employment with Delta as
provided in Section 3 below). I specifically acknowledge that as provided in the
Plan, payment of certain of my Severance Benefits may be subject to delayed
payment pursuant to Section 409A of the Internal Revenue Code of 1986, as
determined by Delta.

 

3.          Treatment of Emergence Awards. In addition to the Severance Benefits
to be provided pursuant to Section 2 above, Delta and I agree that my rights and
obligations with respect to the Emergence Awards granted to me under the Delta
Air Lines, Inc. 2007 Performance Compensation Plan, (including Appendix A
thereto) (the “2007 Performance Plan”), a copy of which is attached hereto as
Exhibit 1, and as further described in the Delta 2007 Performance Compensation
Plan Award Agreement to me dated April 30, 2007, (the “Emergence Award
Agreement”), a copy of which is attached hereto as Exhibit 2 shall be determined
as if my separation was a termination by Delta other than for Cause, (as defined
in the 2007 Performance Plan). I agree to be bound by all provisions of the
Emergence Award Agreement and the 2007 Performance Plan, except as such
provisions may be specifically superseded by this Agreement.

 

 



 

4.          Flight Benefits. For a period of fourteen years following my
separation date, and subject to all applicable rules and restrictions, Delta
will allow me, my spouse and dependent children and other “PPR” members to be
eligible for the same non revenue travel benefits as those provided to active
executive officers (and their spouse and dependent children and other “PPR”
members) as modified from time to time, except that: a) any so called “gross up”
allowance will not exceed the amount provided under the program as of my
separation date and there shall be no carryover from year to year of the “gross
up” allowance, or no year to year carryover of any other “allowance” type
benefit which may be implemented during such 14 year period; b) such travel must
be on the Delta system, and shall not include reciprocal benefits that may be
provided on other airlines (except for certain Delta Connection flights); c)
Delta may implement any additional change specifically to my benefits even if
such change is not applied to other participants in the travel program if Delta
determines such changes are required by law or regulation, including Section
409A of the Internal Revenue Code. All bookings for anyone other than my PPR
members must occur by my separation date. In addition, I acknowledge and agree
that I may not exchange the Flight Benefits for any other benefit or for a
payment in cash or kind and that Delta may immediately suspend or terminate the
Flight Benefits under this Section 4 if it determines in its reasonable
discretion that I have violated any of my obligations under this Agreement or
any travel policy. I agree that I have advised Delta that should I receive
flight benefits from another source on a comparable or more favorable basis, I
will no longer wish to participate in Delta’s travel program while receiving
such other flight benefits.

 

5.          General Waiver and Release. In exchange for the benefits which Delta
is providing under this Agreement and the Plan, I hereby agree as follows:

 

a.           Except for the rights and obligations provided by or arising under
this Agreement, the Plan, the Delta Retirement Plan, the Delta Family-Care
Savings Plan, the 2007 Performance Plan, any bankruptcy claim I may have as the
result of my participation in any Delta sponsored non qualified pension plan or
any right I may have to indemnification by Delta, I hereby release, acquit,
withdraw, retract and forever discharge any and all claims, or causes of action
which I now have or may have hereafter, directly or indirectly, personally or in
a representative capacity, against Delta, including its predecessors and
successors, and its subsidiaries and affiliates and all of each entity’s
respective administrators, fiduciaries, parents, subsidiaries, plans,
affiliates, officers, directors, shareholders, representatives, agents,
employees, and all persons acting through or in connection with Delta (each a
"Released Party") by reason of any matter, conduct, claim, event, act, omission,
cause or thing whatsoever, from the beginning of time to, and including, the
date of execution of this Agreement. This general release includes, but is not
limited to, all claims, manner of actions, and causes of action which arise
under Title VII of the Civil Rights Act of 1964, as amended; The Age
Discrimination in Employment Act of 1967, as amended; The Americans with
Disabilities Act; The Rehabilitation Act of 1973, as amended; The Family &
Medical Leave Act; The Worker Adjustment and Retraining Notification Act; 42
U.S.C. §§ 1981 through 1988; the Employee Retirement Income Security Act of
1974, as amended, any other federal, state or local statute or ordinance
respecting discriminatory hiring or employment practices or civil rights laws
based on protected class status; common law claims of intentional or negligent
infliction of emotional distress, defamation, negligent hiring, breach of
contract, breach of the covenant of good faith and fair dealing, promissory
estoppel, negligence, or wrongful termination of employment; and all other
claims of any type or nature, including any claim in contract or tort, and
including any claim for attorneys' fees. I understand and intend that this
General Release shall discharge all claims against the Released Parties to the
extent permitted by law, but shall not discharge claims arising out of any
events which may occur after the date of execution of this Agreement.

 

2



 

b.           Except as necessary to enforce the terms of this Agreement, I agree
that neither I, nor anyone acting on my behalf, will sue any Released Party
based on any claim released under this Agreement. In the event that I sue, or
anyone acting on my behalf sues, any Released Party based on any claim released
under this Agreement, I will hold each Released Party harmless from any claim
asserted in such lawsuit and will accept no payment or other benefit as a result
of such lawsuit or any settlement thereof.

 

6.          No Admissions. This Agreement is not to be construed in any way as
an admission by any of the Released Parties that they have violated any federal,
state, or local law, ordinance, regulation, or policy.

 

7.          Acknowledgements. I understand that there may be numerous, valuable
rights under federal and state law which I am waiving by executing this
Agreement. In connection with this, I hereby acknowledge that:

 

a.           This Agreement and the Plan are written in a manner that is
understandable to me, and there shall be no Revocation Period as defined in the
Plan;

 

b.           I am receiving valuable consideration under this Agreement to which
I would not otherwise be entitled;

 

c.            I have been advised in writing to consult with an attorney prior
to executing this Agreement;

 

d.           I understand that this Agreement is a general release of Delta and
the other Released Parties from any past or existing claim or potential claim
including any claim or potential claim relating to my employment relationship
with Delta, and termination of that relationship;

 

e.           I have been given a period of five (5) days in which to consider
whether to sign this Agreement and to consult with an attorney, accountant, tax
advisor, spouse, or any other person. I have either used this full five (5) day
period to consider this Agreement, or have voluntarily chosen to execute this
Agreement before the end of that period.              

 

8.         Return of Property. I agree that all property belonging to Delta,
including records, files, memoranda, reports, personnel information (including
benefit files, training records, customer lists, operating procedure manuals,
safety manuals, financial statements, price lists and the like), relating to the
business of Delta, which I have come in contact with in the course of my
employment (hereinafter "Delta's Materials") shall, as between the parties
hereto, remain the sole property of Delta. I hereby warrant that I have returned
all originals and copies of Delta's Materials to Delta.

 

9.          Cooperation. I agree that I shall, to the extent requested in
writing and reasonable under the circumstances, cooperate with and serve in any
capacity requested by Delta in any pending or future litigation in which Delta
has an interest, and regarding which I, by virtue of my employment with Delta,
have knowledge or information relevant to the litigation. I also agree to
cooperate with Delta regarding matters and communications concerning my
employment and separation. Delta shall reimburse me for reasonable and necessary
out-of-pocket expenses that I incur in connection with such cooperation.

 

3



 

10.       Trade Secrets. I hereby acknowledge that during the term of my
employment with Delta, I had access to and acquired knowledge of secret,
confidential and proprietary information regarding, Delta and its business that
fits within the definition of “trade secrets” under the law of the State of
Georgia, including, without limitation, information regarding Delta’s present
and future operations, its financial operations, marketing plans and strategies,
alliance agreements and relationships, its compensation and incentive programs
for employees, and the business methods used by Delta and its employees, and
other information which derives economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who can obtain economic value from its disclosure or use, and
is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy (each, a “Trade Secret”). I hereby agree that, for so long
as such information remains a Trade Secret as defined by Georgia law, I will
hold in a fiduciary capacity for the benefit of Delta and shall not directly or
indirectly make use of, on my own behalf or on behalf of others, any Trade
Secret, or transmit, reveal or disclose any Trade Secret to any person, concern
or entity. Nothing in this Agreement is intended, or shall be construed, to
limit the protections of any applicable law protecting trade secrets.

 

11.         Confidential or Proprietary Information. I further agree that I will
hold in a fiduciary capacity for the benefit of Delta, and, during the two year
period beginning on the date I sign this Agreement (the “Effective Date”), shall
not directly or indirectly use or disclose, any Confidential or Proprietary
Information, as defined hereinafter, that I may have acquired (whether or not
developed or compiled by me and whether or not I was authorized to have access
to such Confidential or Proprietary Information) during the term of, in the
course of, or as a result of my employment by Delta. Subject to the provisions
set forth below, the term “Confidential or Proprietary Information” as used in
this Agreement means the following secret, confidential and proprietary
information of Delta not otherwise included in the definition of Trade Secret:
all marketing, alliance, advertising and sales plans and strategies; all pricing
information; all financial, advertising and product development plans and
strategies; all compensation and incentive programs for employees; all alliance
agreements, plans and processes; all plans, strategies, and agreements related
to the sale of assets; all third party provider agreements, relationships, and
strategies; all business methods and processes used by Delta and its employees;
all personally identifiable information regarding Delta employees, contractors
and applicants; and all lists of actual or potential customers or suppliers
maintained by Delta. The term “Confidential and Proprietary Information” does
not include information that has become generally available to the public by the
act of one who has the right to disclose such information. Nothing in this
Agreement is intended, or shall be construed, to limit the protections of any
applicable law protecting confidential or proprietary information.

 

12.       Employee Non-Solicitation Agreement. During the one-year period
following the Effective Date, I will not directly or indirectly (on my own
behalf or on behalf of any other person, company, partnership, corporation or
other entity), employ or solicit for employment any individual who is a
management or professional employee of Delta for employment with any entity or
person other than Delta or its subsidiaries or solicit, encourage or induce any
such person to terminate their employment with Delta and its subsidiaries. The
restrictions set forth in this Section shall be limited to those Company
management or professional employees who:

 

 

4



(i) were employed by Delta during my employment in a supervisory or
administrative job; and (ii) with whom I had material professional contact
during my employment with Delta.

 

13.        Non-Competition Agreement. I acknowledge that Delta competes in a
worldwide passenger air travel market, and Delta’s business plan is increasingly
international in scope. Such business plan continues to focus on international
air travel as a critical component, but will also continue to provide primarily
domestic air travel service. I acknowledge that the airlines listed below are
particular competitors to Delta in the domestic or international market, and
employment with any of the listed carriers would create more harm to Delta
relative to my possible employment or consulting with other air passenger
carriers or air cargo carriers. I agree that the restrictions placed on me under
this paragraph will not prevent from earning a livelihood, given the large
number of worldwide and domestic air carriers not included in the list below.
During the one-year period following the Effective Date, I will not on my own
behalf or on behalf of any person, firm, partnership, association, corporation
or business organization, entity or enterprise, provide the same or
substantially similar services as I performed at Delta, as an employee,
consultant, partner, or in any other capacity, to any of the following entities,
which I hereby acknowledge are all competitors of Delta: AMR Corporation,
American Airlines, Inc., Continental Airlines, Inc., Southwest Airlines Co., UAL
Corporation, United Air Lines, Inc., US Airways, Inc., Jet Blue Airways, Inc.,
AirTran Airways, Inc., Virgin America, or Northwest Airlines, Inc. (individually
and collectively, the “Competitor”).

 

14.       Arbitration. I hereby agree that any dispute with respect to the
Emergence Awrds shall be submitted for, and settled by, mandatory, final and
binding arbitration in accordance with the Commercial Arbitration Rules then
prevailing of the American Arbitration Association. Unless an alternative locale
is otherwise agreed to in writing by the parties to this Agreement, the
arbitration shall be conducted in the City of Wilmington, Delaware. The
arbitrator will apply Delaware law to the merits of any dispute or claim,
without reference to rules of conflict of law. Any award rendered by the
arbitrator shall provide the full remedies available to the parties under the
applicable law and shall be final and binding on each of the parties hereto and
their heirs, executors, administrators, successors and assigns and judgment may
be entered thereon in any court having jurisdiction. I hereby consent to the
personal jurisdiction of the state and federal courts located in the State of
Delaware for any action or proceeding arising from or relating to any
arbitration under this Agreement. The prevailing party in any such arbitration
shall be entitled to an award by the arbitrator of all reasonable attorneys’
fees and expenses incurred in connection with the arbitration. However, Delta
will pay all fees associated with the American Arbitration Association and the
arbitrator. All parties must initial here for this Section 14 to be effective:

 

 

JMW

James Whitehurst

 

 

RLK

Robert Kight, Vice President, Compensation and Benefits Delta Air Lines, Inc.

 

No other disputes under this Agreement shall be subject to arbitration.

 

15.        Forum Selection. I hereby acknowledge and agree that the provisions
contained in Sections 10, 11, 12, and 13 of this Agreement are reasonably
necessary to protect the legitimate business interests of Delta, and that any
breach of any of these provisions will result in immediate and irreparable
injury to Delta for which monetary damages will not be an adequate remedy. I
further acknowledge that if any such provision is breached or threatened to be

 

5



breached, Delta will be entitled to seek a temporary restraining order,
preliminary injunction or other equitable relief in any court of competent
jurisdiction without the necessity of posting a bond, restraining me from
continuing to commit any violation of the covenants, and I hereby irrevocably
consent to the jurisdiction of the state and federal courts of the State of
Delaware, with venue in Wilmington, which shall have jurisdiction to hear and
determine any claim for a temporary restraining order, preliminary injunction or
other equitable relief brought against me by Delta.

 

16.       Consequences of Breach. Furthermore, I acknowledge that, in partial
consideration for the payments and benefits described in the Plan and this
Agreement, Delta is requiring that I agree to and comply with the terms of
Sections 10 through 13 and I hereby agree that without limiting any of the
foregoing, should I violate any of the terms of Sections 10 through 13 hereof ,
after the date of such violation, I: (a) will not be entitled to and shall not
receive any benefits or payments under the Plan and this Agreement, and no such
payments or benefits scheduled to be provided after such violation shall be
provided; and (b) shall repay to Delta all cash compensation I have received
under this Agreement.

 

17.        Tolling. I further agree that in the event the enforceability of any
of the restrictions as set forth in Sections 11, 12, or 13 of this Agreement are
challenged and I am not preliminarily or otherwise enjoined from breaching such
restriction(s) pending a final determination of the issues, then, if a court
determines that the challenged restriction(s) is enforceable, the time period
set forth in such Section(s) shall be deemed tolled upon the filing of the
action seeking injunctive or other equitable relief, whichever is first in time,
until the dispute is finally resolved and all periods of appeal have expired.

 

18.        Governing Law. Unless governed by federal law, this Agreement shall
be governed by and construed in accordance with the laws of the State of
Delaware, without regard to principles of conflicts of laws of that State.

 

19.       Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW, I HEREBY
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
CONNECTION WITH ANY MATTER ARISING OUT OF, UNDER, IN CONNECTION WITH, OR IN ANY
WAY RELATED TO THIS AGREEMENT. THIS INCLUDES, WITHOUT LIMITATION, ANY DISPUTE
CONCERNING ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER VERBAL
OR WRITTEN), OR ACTION OF DELTA OR ME, OR ANY EXERCISE BY DELTA OR ME OF OUR
RESPECTIVE RIGHTS UNDER THIS AGREEMENT OR IN ANY WAY RELATING TO THIS AGREEMENT.
I FURTHER ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT FOR DELTA TO
ISSUE AND ACCEPT THIS AGREEMENT.

 

20.       No Statements. I agree that I will not make any oral or written
statement to the news media, in any public forum, or to any business competitive
with Delta, concerning any actions or inactions by Delta, or any of its present
or former subsidiaries or affiliates or any of its present or former officers,
directors or employees, relative to Delta’s compliance with any state, federal
or local law or rule. I further agree that except as I reasonably deem necessary
to enforce this Agreement, I will not make any oral or written statement or take
any other action which disparages or criticizes Delta, or any of its present or
former subsidiaries or affiliates or any of its present or former officers,
directors or employees, including, but not limited to any

 

6



such statement which damages Delta’s good reputation or impairs its normal
operations. I further agree that I will not initiate or solicit claims against
Delta, or otherwise directly or indirectly encourage or support any claim that
has been or in the future is asserted by a third party against Delta. Similarly,
except as it reasonably deems necessary to enforce this Agreement, Delta agrees
to not make any oral or written statement or take any other action which
disparages or criticizes me.

 

21.       Validity; Severability. In the event that one or more of the
provisions contained in this Agreement shall for any reason be held invalid,
illegal, or unenforceable in any respect, such holding shall not affect any
other provisions in this Agreement, but this Agreement shall be construed as if
such invalid, illegal, or unenforceable provisions had never been contained
herein. The invalidity, illegality or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision of this Agreement, which will remain in full force and
effect.

 

22.        Entire Agreement. This Agreement sets forth the entire Agreement
between me and Delta and supersedes any other written or oral agreement. No
representations, statements, or inducements have been made to me concerning this
Agreement other than the representations and statements contained and
memorialized in this Agreement. I agree that the nature, terms, conditions, and
substance of this Agreement are strictly confidential and shall be kept
confidential by me and my agents and, except as may be required by law, shall
not be disclosed at any time to any other person without the prior written
consent of Delta, except as such information becomes public through no act of
me.

 

23.       Professional Fees. Delta agrees to pay the actual reasonable attorney
fees I incur to negotiate and prepare this Agreement, (including reimbursement
for any taxes I may incur as the result of such payment on my behalf), but which
payment and reimbursement shall not exceed $10,000 in total.

 

24.        Indemnification. Delta will continue to indemnify me, and cover me
under any contract of directors and officers liability insurance, for all acts
and omissions occurring through August 31, 2007 to the same extent as I would
have been so indemnified had my employment continued.

 

IN WITNESS WHEREOF, Delta has executed this Agreement on the   27th   day of
   August      , 2007, and James Whitehurst has executed this Agreement on the
date indicated below.

 

                    /s/ James M. Whitehurst                    

 

(James Whitehurst)

 

Date:
                                                                                    

 

                       /s/ Robert L. Kight                            

 

Robert L. Kight

Vice President – Compensation and Benefits

 

Delta Air Lines, Inc.

 

 

7

 

 